Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant recites a bogie assembly comprised of a bogie frame which supports an electric assembly. The electric assembly includes a traction motor, gear reducer and planetary wheel-side reducer. The traction motor is connected with an input shaft of the gear reducer and an output shaft is connected with an input end of the planetary wheel-side reducer. A traction frame straddles the frame along a front-rear direction and covers the electric assembly. A running wheel is mounted on the bogie and an output end of the planetary wheel-side reducer is connected with a hub of the wheel. The bogie is further comprised of a suspension system comprised of a suspension mounting seat connected to the vehicle body and transverse and longitudinal shock absorbers both connected between the suspension mounting seat and the bogie frame. An elastic member is also connected between the mounting seat and the bogie frame. 
The prior art made of reference, taken singularly or in combination, does not adequately show the features of the instant invention as described above. Specifically the prior art combination of the previous rejection does not show the combination of the bogie frame and electric assembly with the suspension system described above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
October 18, 2021